Citation Nr: 1106638	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-21 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than January 21, 
2003 for service connection for an acquired psychiatric disorder, 
to include PTSD.

2.  Entitlement to an increased rating in excess of 50 percent 
for an acquired psychiatric disorder, to include PTSD, before 
June 1, 2004.


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  
This period of active duty included service in Vietnam, where the 
Veteran engaged the enemy in combat.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In order to identify clearly the issues that are before the Board 
on appeal, it is necessary to retrace the lengthy and involved 
procedural history of this appeal.

The Veteran originally filed a claim of service connection for an 
acquired psychiatric disorder, claimed as a nervous disorder, in 
August 1988.  That claim was denied in a February 1989 rating 
decision.  The Veteran did not subsequently appeal that decision.

In January 2003, the Veteran filed a claim of service connection 
for PTSD.  That claim was granted by the Columbia RO in a January 
2004 rating decision, and a disability rating of 50 percent was 
assigned with an effective date of January 21, 2003.  This 
decision was also not appealed.

In June 2004, the Veteran filed a claim seeking an increased 
rating for the disability rating assigned for PTSD.  A May 2005 
rating decision, also issued by the Columbia RO, granted a full 
100 percent disability rating with an effective date of June 1, 
2004.  According to that rating decision, the effective date for 
the newly assigned 100 percent disability rating coincided with 
psychiatric hospitalization that was evident in the records 
available at that time.  No other issues were addressed in that 
rating decision.  A timely appeal of that rating decision was 
filed by the Veteran.  In his July 2005 substantive appeal, he 
asserted that although he did not stop working until May 2004, he 
was in actuality unable to work properly because of his 
psychiatric symptoms and "should not have been working as far 
back as [November] 2003."  The Veteran also asserted that he was 
entitled to an earlier effective date, presumably of the100 
percent disability rating for PTSD.

During the pendency of his appeal for an increased rating for 
PTSD, in February 2006 the Veteran filed a claim asserting that 
clear and unmistakable error (CUE) was committed in the RO's 
February 1989 denial of the Veteran's claim of service connection 
for a nervous condition.  In May 2006, the Veteran's CUE claim 
was denied by the Columbia RO.  The Veteran filed a timely appeal 
of the RO's denial of his CUE claim.  In a July 2008 decision, 
the Board denied the Veteran's CUE claim.  Although the Veteran 
subsequently appealed the Board's decision denying his CUE claim, 
he later withdrew that issue from appeal in a June 2009 Joint 
Motion for Partial Remand (joint motion) which was granted by the 
Court.

In the June 2009 joint motion, the parties to the motion assert 
that the Board erred by determining, in its July 2008 decision, 
that the RO's January 2004 rating decision was final without 
analysis as to whether multiple statements submitted by the 
Veteran between February 2004 to February 2005 constitute a valid 
Notice of Disagreement.  As cited by the parties in the joint 
motion, such a determination by the Board is critical because if 
it determined that such statements constitute a valid Notice of 
Disagreement, appellate review of the January 2004 rating 
decision would be triggered.  The parties also assert that the 
Board erred by failing to discuss application of 38 C.F.R. 
§ 3.156(b) in determining whether the statements provided by the 
Veteran were to be incorporated as part of his pending appeal.  
Finally, the parties also agreed that the Board erred in its 
analysis by failing to apply the provisions of 38 C.F.R. 
§ 3.156(c) to reconsider the RO's February 1989 denial of service 
connection of a nervous disorder.  In support of this assertion, 
the parties observe that additional service department records 
were provided to VA in May and August of 2003.  According to the 
parties, although these service records existed at the time of 
the RO's February 1989 rating decision, they had not been 
associated with the claims file for the RO's consideration.  
Additionally, the parties note that following remand to the 
Board, a retroactive medical evaluation may be necessary pursuant 
to VA's duty to assist.  The June 2009 joint motion was granted 
by order of the United States Court of Appeals for Veterans 
Claims (Court) later that month.  In the order, the Court 
directed the issue of the Veteran's entitlement to an evaluation 
in excess of 50 percent prior to June 1, 2004 for service-
connected PTSD was remanded to the Board.

Following submission of additional arguments and evidence by the 
Veteran's representative in December 2009, this matter was 
returned to the Board.  In a March 2010 decision and remand, the 
Board determined that the statements submitted by the Veteran 
were insufficient to constitute a Notice of Disagreement.  
Nonetheless, the Board found that the Veteran submitted evidence 
of worsening of his psychiatric disorder after the RO's January 
2004 rating decision.  Hence, under 38 C.F.R. § 3.156(b), the 
Board determined that the RO's January 2004 rating decision was 
not final.  On review, the Board determined that the evidence did 
not warrant the award of a disability rating in excess of 50 
percent prior to June 1, 2004.  In addressing the provisions of 
38 C.F.R. § 3.156(c), the Board concluded that the service 
department records received by VA in May and August of 2003 were 
not relevant to the Veteran's claim of service connection for a 
nervous disorder, and accordingly, concluded that revision of the 
RO's February 1989 rating decision was not warranted.  
Additionally, the Board accepted jurisdiction over the issue of 
entitlement to service connection for alcoholism, to include as 
secondary to PTSD.  That issue, however, was remanded to the RO.

The Board's March 2010 decision and remand was also appealed to 
the Court.  In an August 2010 Joint Motion for Partial Remand, 
the parties assert that the Board failed to comply with the 
Court's order granting the parties' previous joint remand by 
failing to reconsider, under 38 C.F.R. § 3.156(c), the Veteran's 
August 1988 claim of service connection for a nervous disorder.  
In its motion, the parties further note that the Board's 
reconsideration of the 1988 claim must also include a 
reevaluation of the appropriate initial and staged ratings to be 
assigned for PTSD prior to June 1, 2004.  By its August 2010 
order, the Court has determined that the service department 
records received by VA in May and August of 2003 are sufficient 
to require VA to reconsider, pursuant to 38 C.F.R. § 3.156(c), 
its February 1989 denial of service connection for a nervous 
disorder.  Pursuant to that order, this matter now returns to the 
Board for compliance with the instructions expressed in the 
parties' August 2010 joint motion.

In view of the foregoing procedural history and the Court's 
August 2010 order, the issue that must be considered by the 
Board, prior to its adjudication of the Veteran's increased 
rating claim for PTSD, is whether the Veteran is entitled to an 
earlier effective date for service connection for an acquired 
psychiatric disorder, to include PTSD.  As part of its 
consideration of this earlier effective date issue, the Board is 
compelled to reconsider the Veteran's August 1988 claim of 
service connection for a nervous disorder.

As the evidence submitted in connection with the Veteran's 
increased rating claim appears to raise the issue of entitlement 
to a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, the Board will 
consider the Veteran's entitlement to TDIU as part of his claim 
for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 
447 (2009) (holding that entitlement to TDIU is an element of all 
claims for an initial increased rating). 

Regarding the Veteran's claim of entitlement to service 
connection for alcoholism, to include as secondary to PTSD, the 
Board observes that its March 2010 remand of that issue remains 
undisturbed by the Court's order granting the parties' August 
2010 Joint Motion for Partial Remand.  Accordingly, that issue 
remains on remand status to the RO.

Also, as noted above, the Veteran has withdrawn his CUE claim 
concerning the RO's February 1989 rating decision and has not 
subsequently re-asserted that claim.  Hence, that issue is not 
presently before the Board and the February 1989 rating decision 
will not be reviewed on the basis of clear and unmistakable 
error.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As discussed above in detail, the Veteran filed a claim for 
service connection for a nervous disorder in August 1988.  That 
claim was denied by the RO in a February 1989 rating decision.  
In May and August of 2003, the Veteran provided additional 
service department records which had not previously been obtained 
and incorporated into the claims file by VA.  In its order of 
August 2010, the Court determined that the newly provided service 
department records are sufficient to require VA to reconsider the 
Veteran's August 1988 claim for service connection for a nervous 
disorder pursuant to 38 C.F.R. § 3.156(c).  Under the 
circumstances, the issue that must be considered by the Board, 
prior to its adjudication of the Veteran's increased rating claim 
for PTSD, is whether the Veteran is entitled to an earlier 
effective date than June 21, 2003 for service connection for an 
acquired psychiatric disorder, to include PTSD.

In order to comply with the Court's August 2010 order granting 
the parties' joint motion to remand, the Board finds that further 
development is required.  See Forcier v. Nicholson, 19 Vet. App. 
414, 425 (2006) (holding that the duty to ensure compliance with 
the Court's order extends to the terms of the agreement struck by 
the parties that forms the basis of the joint motion to remand).  
In this case, a retrospective medical opinion from a VA 
specialist addressing:  (1) whether the Veteran had PTSD at the 
time of the RO's February 1989 rating decision; and (2) the 
severity of the Veteran's PTSD from the effective date of service 
connection for PTSD prior to June 1, 2004, the effective date on 
which his condition was increased to 100 percent.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. 
App. 63 (2008) (holding that the duty to assist may include 
development of medical evidence through a retrospective medical 
evaluation where there is a lack of sufficient medical evidence 
for the relevant time period).

Insofar as the Veteran's claim of entitlement to an increased 
rating in excess of 50 percent for an acquired psychiatric 
disorder, to include PTSD, before June 1, 2004, the Board finds 
that the outcome of adjudication of that issue may be 
substantially affected by the outcome of the RO's determination 
as to whether the Veteran is entitled to an earlier effective 
date than June 21, 2003 for service connection for an acquired 
psychiatric disorder, to include PTSD, via its reconsideration of 
its February 1989 rating decision.  As such, both issues are 
inextricably intertwined.  Hence, the issue of entitlement to an 
increased rating in excess of 50 percent for an acquired 
psychiatric disorder, to include PTSD, before June 1, 2004 must 
also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the Veteran's August 1988 claim 
for service connection for a nervous 
disorder and  entitlement to an increased 
rating in excess of 50 percent for an 
acquired psychiatric disorder, to include 
PTSD, before June 1, 2004.  This letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify on the release the name(s) and 
address(es) of any private or VA medical 
providers who have rendered treatment for 
his PTSD and/or nervous disorder.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the claims file.  If 
the search for such records yields 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the claims file should be 
provided to a VA examiner.  The examiner 
should be requested to review the claims 
file in its entirety and to provide a 
retroactive opinion as to whether the 
Veteran had an acquired psychiatric 
disorder in February 1989, a diagnosis of 
the acquired psychiatric disorder that was 
present in February 1989 (if any), and an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
acquired psychiatric disorder that was 
present in February 1989 is etiologically 
related to the Veteran's active duty 
service.

A complete rationale, including a 
discussion of all relevant evidence in the 
claims file and supporting medical 
principles, should be given for all of the 
examiner's opinions and conclusions, 
expressed in a typewritten report.

4.  The RO should perform any other 
development of the Veteran's claims, as 
necessitated by the evidence in the claims 
file.

5.  After completion of the above 
development, the issue of whether the 
Veteran is entitled to an earlier 
effective date than June 21, 2003 for 
service connection for an acquired 
psychiatric disorder, to include PTSD, via 
reconsideration of the Veteran's August 
1988 claim of entitlement to service 
connection for a nervous disorder, 
pursuant to 38 C.F.R. § 3.156(c), should 
be adjudicated by the RO.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and given an opportunity 
to respond.
 
If an earlier effective date for service 
connection for an acquired psychiatric 
disorder, to include PTSD, via 
reconsideration of the Veteran's August 
1988 claim of entitlement to service 
connection for a nervous disorder, 
pursuant to 38 C.F.R. § 3.156(c), is 
denied, then the Veteran's entitlement to 
an increased rating in excess of 50 
percent for an acquired psychiatric 
disorder, to include PTSD, before June 1, 
2004, should also be readjudicated.  
Readjudication of that issue should 
include the RO's consideration of whether 
the Veteran is entitled to an 
extraschedular rating for PTSD and/or 
other acquired psychiatric disorders 
pursuant to 38 C.F.R. § 3.321(b)(1), 
and/or TDIU pursuant to 38 C.F.R. § 4.16.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a SSOC and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



